Citation Nr: 1701095	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  10-42 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected diabetes mellitus, type II, or to other service-connected disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971 and from January 1991 to October 1991, with service in Southwest Asia and Vietnam. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in July 2013.  The Board, as relevant, reopened the previously denied claims for entitlement to service connection for hypertension and a psychiatric disorder other than PTSD, and remanded those claims along with the TDIU claim for further action.  In December 2014, the Board dismissed other claims that were on appeal and again remanded these three issues to the RO for additional development.  

The decision below addresses the psychiatric disorder claim.  The issues of service connection for hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran manifested symptoms such as nervousness and sleep problems during both periods of service, but the competent evidence does not establish a nexus between the current psychiatric condition and service.  

2.  The current psychiatric condition is secondary to the Veteran's diabetes and complications.  
CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disability, currently manifested by depressive disorder with anxiety, as secondary to diabetes, are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran maintains that a psychiatric disorder other than PTSD is directly related to service or is secondary to his service-connected disabilities.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.


B.  Discussion
  
Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the secondary theory of entitlement.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of major depression with anxiety symptoms.  This diagnosis is reflected in a December 2005 psychological report from the Social Security Administration (SSA), and an October 2007 private consultation.  A July 2013 VA examination also shows a diagnosis of anxiety disorder, not otherwise specified (NOS).  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, sufficient evidence of a current disability, has been met as to this claim.  

(2)  In-Service Incurrence of Injury or Disease / 
Existing Service-Connected Disability

Next, the evidence of record makes it is as likely as not that the Veteran experienced symptoms during both period of his service.  

During his initial period of service, from April 1969 to January 1971, he was seen for multiple complaints, including nervousness.  He was referred for a mental health consultation "for anxiety."  At his January 1971 separation examination, he did not endorse a history of any related symptoms.  Instead, he denied such symptoms, and wrote that his "condition is good."  

During his second period of service, the Veteran complained of in September 1991 of "not enough sleep."  On a separation examination conducted that same day, he reported problems with sleeping and nerves.  

There has been some question as to whether a psychiatric condition preexisted his second period of service.  Indeed, immediately after his first period of service, he filed a claim of service connection in October 1971 for a "N[euro]P[sychiatric] condition."  He underwent a VA examination the following month in November 1971, where a diagnosis of acute anxiety reaction was made.  Thus, there is an indication that his symptoms continued after his first period of service.  

This notwithstanding, an entrance examination is not available for his second period of service beginning in January 1991.  It is not clear whether an examination was conducted.  Thus, a psychiatric condition is not noted at entrance into service in January 1991, and the Veteran is presumed sound at that time.  See Smith v. Shinseki, 24 Vet. App. 40, 46 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).   

There is not clear and unmistakable evidence establishing that the condition existed at the time of his entrance into his second period of service in January 1991.  To the extent of his earlier diagnosis in November 1971, it takes no medical expertise to understand that the term "acute" means temporary.  See, e.g., Stedmans Medical Dictionary (November 2014).  Thus, this earlier diagnosis is not clear and unmistakable evidence establishing ongoing symptoms 20 years later in January 1991.  

After his second period of service, at a February 2009 VA examination, he reported sleep difficulties since 1971.  His current statements indicating symptoms since 1971 are not sufficient to establish by clear and unmistakable evidence that a psychiatric condition preexisted his entrance in January 1991.  See Paulson v. Brown, 7 Vet. App. 466 (1995); cf. Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012) (finding that a Veteran's own admissions during clinical evaluations during service may be clear and unmistakable evidence to rebut the preexistence prong).  Moreover, he has given conflicting statements in this regard.  For instance, he reported during a March 2005 SSA psychiatric evaluation that his symptoms first started in 1999.  

Otherwise, there is no indication of a condition preexisting his entrance into service in January 1991.  Thus, the presumption of soundness for the second period of service is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Horn, 25 Vet. App. at 235 (2012).

To summarize, the Veteran had complaints during both periods of service.  There is not clear and unmistakable evidence establishing that a psychiatric disorder preexisted his second period of service beginning in January 1991.  Accordingly, the second element of a service connection claim, in-service incurrence, but not aggravation, of a disease or injury, is established.

Furthermore, service connection has been in effect for diabetes mellitus since February 21, 2007.  Thus, element of the existence of a service-connected disability for a secondary claim is also met.

(3) Nexus

Although the Veteran manifested symptoms during his two periods of service, the evidence does not make it at least equally likely that the current psychiatric condition is related to service.  

As to the direct in-service incurrence question, there is some conflicting evidence.  Potentially favorable, he filed a claim immediately after his second period of service, and he underwent a VA examination in February 1992, approximately five months after his separation.  At that time, he reported nightmares since returning from the Gulf War.  The diagnosis was adjustment disorder with features of anxiety.  

Although he may have had symptoms at the time of the February 1992 VA examination, as indicated, he reported at a November 2005 SSA evaluation that his symptoms first started in 1999.  His own statements, which supported the SSA evaluator's assessment, tend to suggest that his symptoms did not continue after service until 1999.  Thus, there is not a competent and credible basis to find that a psychiatric condition existed since his complaints during service in September 1991.  

The Board notes that the Veteran has undergone multiple VA examinations to address the direct in-service incurrence question at issue.  Most recently, in May 2015, a VA examiner found that a relationship between his service and post-service diagnosis was unlikely.  These examinations are not sufficiently probative to constitute positive or negative evidence.  For instance, the May 2015 VA examiner found that the "service treatment record is silent for mental health referrals, personal requests, findings, diagnoses or treatment for a mental disorder."  As shown, this is entirely inaccurate because the service treatment records do indeed reflect such complaints and a referral.  

Thus, the evidence is not adequate to establish a direct relationship to service.  Generally, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, an adequate one must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, although the VA examinations, together with the remaining evidence, are not adequate to resolve the in-service incurrence question, the Board finds that a remand for further development is not needed as the remaining evidence shows that his current psychiatric condition is secondary to his diabetes and related conditions.  

Specifically, the Veteran's private treating psychiatrist wrote a report in May 2009.  He explained that because of the Veteran's "diabetic condition and all of the complications [he] is being limited in his daily activities affecting him emotionally."  

Conflicting with this doctor's opinion, the VA examiners concluded that a secondary relationship was unlikely.  The May 2015 VA examiner, for instance, concluded that "there is absolutely no indication that [V]eteran's depressive disorder is secondary to his service connected diabetes mellitus.  The examiner found that there was "no mention of a connection between the 2 [ ] made in [the medical] progress notes."  Again here, this VA examiner's opinion is not probative.  Where the VA examiner found "absolutely no indication" of a secondary nexus, the private psychiatrist's May 2009 assessment is certainly an indication of such a connection.  Thus, the VA examiner's assessment is nonprobative.

Consequently, the private psychiatrist's Ma 2009 opinion places the evidence on the nexus requirement into equipoise.  Accordingly, a nexus between the current psychiatric condition and a service-connected disability is established.  

In light of the foregoing, the Board finds that the evidence is in a state of relative equipoise on the secondary nexus requirement.  After resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted on a secondary basis for a psychiatric disability, currently manifested by major depression with anxiety.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability, currently manifested by major depression with anxiety, as secondary to service-connected diabetes, is granted.  


REMAND

The Board has conducted a preliminary review of the remaining matters, but has found that further evidentiary development is warranted.  

Hypertension

The Veteran has not previously been afforded a VA examination as it concerns his hypertension, but on further reflection, the Board finds that one is necessary for several reasons.  

First, he served in Vietnam from March 1970 to January 1971.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Second, during his second period of service from January 1991 to October 1991, the Veteran had blood pressure readings as follows:  125/90 (January 1991); 117/80 (September 1991); 130/80 (September 1991).  High blood pressure is based on an objective standard.  See, e.g., The Facts About High Blood Pressure, American Heart Association, https://www.heart.org/HEARTORG/Conditions/HighBloodPressure/AboutHighBloodPressure/The-Facts-About-High-Blood-Pressure_UCM_002050_Article.jsp, (last visited January 2017).  Thus, even without any medical expertise, the Board is able to understand that these blood pressure readings during service are elevated.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  

Relatedly, the Veteran served in Southwest Asia from February 1991 to September 1991 during his second period of service.  Thus, he is a Persian Gulf Veteran as defined in 38 C.F.R. § 3.317.  The evidence is not sufficient to address whether hypertension is a medically unexplained chronic multisymptom illness (MUCMI) without conclusive pathophysiology or etiology.  See 38 C.F.R. § 3.317(a)(2)(ii).  

Finally, the Veteran's representative argued in a December 2016 brief that a secondary theory has not been developed.  

In light of these factors, the Board finds that remand for a VA examination is needed.  

Furthermore, a December 2014 VA Primary Care note shows that the Veteran was under the care of a private cardiologist for his hypertension.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  


TDIU

The claim for a TDIU must be remanded as the Board, herein above, grants service connection for a psychiatric condition.  Currently, the Veteran's service-connected disabilities result in a total combined disability rating of 10 percent prior to May 28, 2009, and an 80 percent rating since that date.  The Veteran wrote in his VA Form 21-8940 that he stopped working in February 2005.  Thus, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) between February 2005, when he stopped working, and May 2009, when the 80 percent rating went into effect.  However, upon remand, the RO will assign an initial disability rating for the now-service-connected psychiatric condition.  That disability rating will impact whether he meets the schedular criteria for award of a TDIU prior to May 2009.  Thus, it would be premature to adjudicate the TDIU claim at this point.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment by his private cardiologist.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records marked as "scanned in" in his VA medical records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, forward the claims file to a physician in connection with the hypertension claim.  

The relevant information in the claims file must be made available to the examiner for review.  The need for an in-person examination of the Veteran should be determined by the examiner.  

Accordingly, the examiner should review the evidence in the claims file and then provide an expert medical opinion on each of the following questions: 

(a)  Is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his first period of active service from April 1969 to January 1971.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

(b)  If hypertension is not related to the Veteran's first period of service, to include his Agent Orange exposure, please state whether the symptoms of hypertension are attributable to a known clinical diagnosis.  

(c)  Is the Veteran's hypertension disability pattern consistent with: (1) a diagnosable but MUCMI of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology akin to diabetes and multiple sclerosis, or (3) a disease with a clear and specific etiology and diagnosis. 

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's hypertension disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(e)  Is it otherwise at least as likely as not that his hypertension had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of either period of service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering question (e), the examiner is asked to address the blood pressure readings during his second period of service, as follows:  125/90 (January 1991); 117/80 (September 1991); 130/80 (September 1991).  The examiner is asked to explain why these blood pressure readings make it more likely or less likely that his hypertension started during his second period of service.  

(f)  If not directly related to service on the basis of questions (a)-(e), is hypertension proximately due to, the result of, or caused by any other medical condition(s), such as diabetes?  If so, please identify the other medical condition(s).  

(g)  If not caused by another medical condition, has hypertension been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as diabetes?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence conclusion the opinion.  

3.  After completing all actions set forth in paragraphs 1-3, plus any further action needed, including the assignment of an initial disability rating for the now-service-connected psychiatric disability, readjudicate the remanded claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


